Feuerstein, J.,
dissents and votes to reverse the judgment appealed from, on the law, and to grant the plaintiff a new trial, with the following memorandum: Although I agree with Justice Goldstein that the plaintiff is entitled to a new trial, I find that the critical error was the trial court’s refusal to allow the plaintiff to reopen her case in order to present evidence of the defendant’s exclusive control of the wire. Contrary to Justice Goldstein’s conclusion, I do not find that there was a “judicial admission” of exclusive control in defense counsel’s opening státement.
There is no dispute that the plaintiff failed to establish the exclusive control element of res ipsa loquitur on her direct case. Once the issue was raised by defense counsel’s motion to dismiss, however, the plaintiffs counsel requested an opportunity to reopen the plaintiffs case in order to call one of *553the defendant’s employees to testify regarding exclusive control. The trial court denied the request.
While the trial court has discretion in determining whether or not to allow a party to reopen his or her case (see, Feldsberg v Nitschke, 49 NY2d 636, 643; Matter of Dutchess County Dept. of Social Servs. [Sabrina T] v Shirley U., 266 AD2d 459, 460), when a motion to reopen is made, the trial court should consider whether the movant has provided a sufficient offer of proof, the possible prejudice to the opposing party, and whether significant delay in the trial will result if the motion is granted (see, Frazier v Campbell, 246 AD2d 509, 510; Veal v New York City Tr. Auth., 148 AD2d 443, 444-445; Lagana v French, 145 AD2d 541, 542). The most important consideration is the possibility of prejudice to the opposing party, even without a proper offer of proof, and where there is no prejudice the request to reopen should be granted (see, Harding v Noble Taxi Corp., 182 AD2d 365, 370).
There was no evidence that the defendant would be prejudiced. In fact, defense counsel in opposition to the plaintiff’s request to reopen, failed to raise prejudice as a basis to deny that request. Moreover, the trial court did not allow the plaintiffs attorney to provide an offer of proof, and failed to ascertain what evidence would be presented and whether there would be any significant delay of the trial. Indeed, it appears that the plaintiff could have read the deposition testimony of one of the defendant’s employees into the record if that employee was not readily available to testify. Accordingly, the trial court improvidently exercised its discretion in refusing to allow the plaintiff to reopen her case. Accordingly, I would reverse and direct a new trial.